United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Galvin, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1095
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2006 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated March 22, 2006 which denied her claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained a new injury to her left leg on February 16, 1999; and (2) whether her sexual
dysfunction was causally related to her December 2, 1997 employment injury and, if so, would
she then be entitled to a schedule award.

FACTUAL HISTORY
This case has been before the Board on prior occasions.1 By decision dated July 27,
2000, the Board set aside a January 26, 1999 Office decision and remanded the case to the Office
to determine the rate of pay for compensation purposes.2 On August 3, 2000 appellant filed a
schedule award claim and on August 20, 2001 was granted an award for a 43 percent permanent
loss of use of the left lower extremity. On August 21, 2001 she requested a review of the written
record and argued that she was entitled to receive wage-loss compensation and concurrent
schedule award compensation because she sustained a new injury on February 16, 1999 when
she developed foot drop. By decision dated March 15, 2002, an Office hearing representative
affirmed the schedule award decision and interrupted appellant’s temporary total disability for
the term of the schedule award. On March 28 and April 3, 2002 appellant filed requests for
reconsideration. On June 13, 2002 the Board dismissed her appeal at her request3 and by
decision dated August 8, 2002 the Office denied her reconsideration request. By letter dated
August 16, 2002, appellant claimed that her sexual dysfunction should be covered by her
schedule award claim and on August 14 and 18, 2002 requested reconsideration. In a decision
dated April 11, 2003, the Office denied her reconsideration request. Appellant then filed an
appeal with the Board and, by order dated October 14, 2004, the Board granted the Director’s
motion to remand and cancelled a schedule oral argument. The Director acknowledged that the
Office precluded appellant from a merit review of the schedule award due to inordinate delays
and requested that the case be remanded to the Office to conduct a merit review.4 The law and
facts of the previous Board decisions and orders are incorporated herein by reference.
Subsequent to the Board’s October 14, 2004 order, in a January 6, 2005 decision, the
Office found that appellant had not sustained a new leg injury on February 16, 1999 which
would entitle her to concurrent compensation and that her sexual dysfunction was not caused by
the employment injury. On July 8, 2005 appellant filed an appeal with the Board and, by order
dated January 3, 2006, the Board remanded the case to the Office for reconstruction of the
record, to be followed by an appropriate decision.5 On March 22, 2006 the Office reissued the
January 6, 2005 decision.
The medical evidence relevant to the issue of whether appellant sustained a new injury to
her left leg on February 16, 1999 includes an operative report dated February 16, 1999 in which
1

On December 2, 1997 appellant, then a 47-year-old post master, sustained an employment-related lumbar strain
and herniated disc at L5-6 for which she underwent surgery on June 25, 1998. She had a history of nonwork-related
back surgery in 1988 and underwent an intestinal bypass procedure in 1999. Except for three days in
November 1998, appellant has not worked since February 28, 1998. She underwent a second surgical procedure on
February 16, 1999.
2

Docket No. 99-1590 (issued July 27, 2000). By decision dated August 15, 2000, affirmed by an Office hearing
representative on December 19, 2000, the Office determined that the proper rate of pay was $699.58, the date
disability began. Appellant did not file an appeal of this decision with the Board.
3

Docket No. 02-1258 (issued June 13, 2002).

4

Docket No. 03-1460 (issued October 14, 2004).

5

Docket No. 05-1554 (issued January 3, 2006).

2

Dr. Reginald Q. Knight, a Board-certified orthopedic surgeon, advised that he performed
redecompression laminectomy at L4-5. In treatment notes dated March 15 and 19, 1999,
Dr. Knight advised that appellant had some symptoms of L5-S1 paresthesia which could be
associated with manipulation of the nerve at surgery and on April 30, 1999 reported that she had
complaints consistent with early sympathetic dystrophy. In an August 27, 1999 report,
Dr. Keith V. Anderson, Board-certified in orthopedic surgery, noted appellant’s complaints of
left lower extremity L5 weakness and that she reported bowel, bladder and sexual difficulties.
He diagnosed failed back syndrome with anxiety overlay. In a December 29, 1999 consultation
report, Dr. Steven Tung, a Board-certified anesthesiologist, noted appellant’s complaints of
chronic low back and leg pain. He diagnosed lumbar radiculopathy, L5, left, status post
decompressive laminectomy times three.
By report dated May 16, 2000, Dr. Gregory T. Carter, a Board-certified physiatrist,
advised that appellant had obvious left foot drop. In reports dated November 16 and 29, 2000,
Dr. Carter, who performed an impairment rating, advised that, following three surgical
procedures, appellant was left with chronic L4-5 radiculopathy and foot drop with objectively
documented atrophy and significant motor loss. In numerous treatment notes and reports dating
from September 22, 1998 to February 23, 2000, Dr. Michael W. Strohbach, Board-certified in
family medicine, noted diagnoses including sympathetic dystrophy and treatment for appellant’s
back and leg conditions and chronic pain.
The evidence relevant to appellant’s claim for sexual dysfunction includes an intake form
prepared by appellant for a second opinion evaluation with Dr. Ron Brockman, an osteopath
practicing orthopedics. In that form, appellant alleged that she could not have sex due to pain.
In his report dated January 13, 1999, Dr. Brockman diagnosed degenerative changes in the
lumbar spine, aggravated by the employment injury. In his report dated August 27, 1999,
Dr. Anderson noted appellant’s complaint of sexual difficulties. Dr. Carter advised in
November 2000 that, while appellant complained of bladder and bowel dysfunction, she had no
electromyographic (EMG) evidence of bladder or bowel dysfunction or evidence of cauda equina
syndrome.6
LEGAL PRECEDENT -- ISSUE 1
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, Larson notes that, when the question is whether compensability
should be extended to a subsequent injury or aggravation related in some way to the primary
injury, the rules that come into play are essentially based upon the concepts of direct and natural
results and of claimant’s own conduct as an independent intervening cause. The basic rule is that
a subsequent injury, whether an aggravation of the original injury or a new and distinct injury, is
compensable if it is the direct and natural result of a compensable primary injury.7 The Board
has defined “the same injury” as used in the above section to include an injury which is suffered
6

Cauda equina syndrome is defined as a dull aching pain of the perineum, bladder and sacrum, generally
radiating in a sciatic fashion, with associated paresthesias and a reflexic paralysis, due to compression of the spinal
nerve root. Dorland’s Illustrated Medical Dictionary, 29th edition (2000).
7

Larson, The Law of Workers’ Compensation § 1300; see Charles W. Downey, 54 ECAB 421 (2003).

3

as a consequential effect of a primary employment-related injury,8 finding that a consequential
injury “does not constitute a new, separate, or independent injury.”9
Section 8116(a) of the Federal Employees’ Compensation Act10 provides that an
employee who receives continuing compensation or has been paid a lump sum in commutation
of installment payments until the expiration of the period during which the installment payments
would have continued, may not receive salary, pay or remuneration of any type from the United
States,11 and it is a well-established principle that a claimant is not entitled to dual workers’
compensation benefits for the same injury.12 With respect to benefits under the Act, the Board
has held that an employee cannot concurrently receive compensation under a schedule award and
compensation for disability for work.13
ANALYSIS -- ISSUE 1
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a new left lower extremity injury on January 16, 1999 such that she would be entitled
to a schedule award compensation concurrently with wage-loss compensation. The only medical
report that discusses the cause of this condition are the treatment notes dated March 15 and 19,
1999 in which Dr. Knight, who performed the surgery, advised that appellant had some
symptoms of L5-S1 paresthesia which could be associated with manipulation of the nerve at
surgery and on April 30, 1999 reported that she had complaints consistent with early sympathetic
dystrophy. Other medical reports from Drs. Anderson, Tung, Carter and Strohbach note her left
lower extremity condition, but none of these physicians provided an opinion regarding its cause,
and medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.14
The medical record supports that appellant developed left foot drop after the surgical
procedure she had on January 16, 1999. It would thus be a consequential injury, not a new
injury, and appellant received an appropriate schedule award for a 43 percent left lower
extremity impairment on August 20, 2001. The Board therefore finds that appellant would not
be entitled to receive schedule award compensation concurrently with wage-loss compensation.15

8

Ruey J. Yu, 49 ECAB 256 (1997).

9

Id.

10

5 U.S.C. §§ 8101-8193.

11

5 U.S.C. § 8116(a); see also 20 C.F.R. § 10.400(b); Dale Mackelprang, 55 ECAB 174 (2003).

12

James A. Earle, 51 ECAB 567, 568 (2000).

13

Id.

14

Willie M. Miller, 53 ECAB 697 (2002).

15

James A. Earle, supra note 12.

4

LEGAL PRECEDENT -- ISSUE 2
Under section 8107 of the Act16 and section 10.404 of the implementing federal
regulations,17 schedule awards are payable for permanent impairment of specified body
members, functions or organs. No schedule award is payable for a member, function or organ of
the body that is not specified in the Act or in the implementing regulations. The Act identifies
members as the arm, leg, hand, foot, thumb and finger; functions as loss of hearing and loss of
vision; and organs to include the eye. Section 8107(c)(22) of the Act provides for the payment of
compensation for permanent loss of “any other important external or internal organ of the body as
determined by the Secretary of Labor.”18 The Secretary of Labor has made such a determination
and, pursuant to the authority granted in section 8107(c)(22), added the breast, kidney, larynx,
lung, penis, testicle, ovary, uterus and tongue to the schedule.19 It is the claimant’s burden of
establishing that he or she sustained a permanent impairment of a scheduled member or function
as a result of an employment injury.20
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.21 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.22 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.23

16

5 U.S.C. § 8107.

17

20 C.F.R. § 10.404.

18

5 U.S.C. § 8107(c)(22).

19

5 U.S.C. § 10.404(a); see Paul A. Zoltek, 56 ECAB ___ (Docket No. 04-2185, issued February 9, 2005). The
Act, however, does not specify the manner in which the percentage of impairment shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to all claimants. The
American Medical Association, Guides to the Evaluation of Permanent Impairment has been adopted by the Office,
and the Board has concurred in such adoption, as an appropriate standard for evaluating schedule losses.
20

Tammy L. Meehan, 53 ECAB 229 (2001).

21

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

22

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

23

Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

ANALYSIS -- ISSUE 2
The Board finds that the medical evidence does not support that the claimed sexual
dysfunction condition was caused by or was a consequence of the accepted lumbar strain and
herniated disc at L5-6. The only medical evidence that mentions the claimed condition are the
reports of Dr. Brockman and Dr. Anderson who merely noted appellant’s report that she could
not have sex due to pain. The physicians’ reports, however, do not contain a reasoned medical
opinion regarding the cause of appellant’s reported condition, and medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.24 The Board will not require the Office to pay compensation for
disability in the absence of any medical evidence directly addressing the particular period of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.25 Moreover, even had appellant
establish that any sexual dysfunction was employment related, she would not be entitled to a
schedule award because this condition is not a scheduled member. For example, she has not
established that she sustained loss to a scheduled member such as to her uterus or ovary.26
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a new injury to her left leg on February 16, 1999 or that any sexual dysfunction was
causally related to her December 2, 1997 employment injury.

24

Willie M. Miller, supra note 14.

25

Fereidoon Kharabi, 52 ECAB 291 (2001).

26

20 C.F.R. § 10.404(a); compare Marilyn S. Freeland, 57 ECAB ___ (Docket No. 06-563, issued June 7, 2006).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 22, 2006 be affirmed.
Issued: April 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

